DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered. 
Response to Amendment
The amendment filed on 10/11/22 has been entered.
	Claims 1, 8 and 20 have been amended.
	Claims 8 and 14-19 remain withdrawn.
	Claims 1-6, 7, 9-13 and 20 are under consideration.
Response to Arguments
3.	Applicant's arguments filed 10/11/22  have been fully considered but they are not persuasive. Applicant’s assertion that Komai fails to disclose, teach or even remotely suggest “the charge/voltage retention portion is formed after the front surface side of the first semiconductor substrate is joined to the back surface side of the second semiconductor substrate” is noted. However, it should be pointed out that the recitation of claim 1 calling for, “… the charge/voltage retention portion is formed after the front surface side of the first semiconductor substrate is joined to the back surface side of the second semiconductor substrate” constitutes product-by-process and does not distinguish over Komai regardless of the recited sequence since claims are, irrespective of the particular order, directed to the product per se. See also In re Hirao, 190 USPQ 15 at 17 (footnote 3).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komai et al. (“Komai”) US PG-Pub 2016/0284753.
Komai discloses in Figs. 1-27 a solid-state imaging device comprising: a first semiconductor substrate (element 12) and a second semiconductor substrate (element 11), a front surface side of the first semiconductor substrate forms a wiring layer (element 102) formation surface of the first semiconductor substrate and joins to a back surface side of the second semiconductor substrate which is an opposite side of a wiring layer (element 82) formation surface of the second semiconductor substrate; the first semiconductor substrate including: a photoelectric conversion portion (element 51, Figs. 4 and 5) that photoelectrically converts incident light; and a transfer transistor (element 52, Fig. 4 and ¶[0320]) that transfers an electric charge of the photoelectric conversion portion, the second semiconductor substrate including a charge/voltage retention portion (element 53, Fig. 4 and ¶¶[0320 and 0348]) that retains the electric charge transferred by the transfer transistor or a voltage corresponding to the electric charge; and a through electrode (105, Fig. 24 or element 152, Fig. 6 and ¶¶[0361-0363]) that penetrates the second semiconductor substrate, and transmits the electric charge transferred from the transfer transistor or the voltage to the charge/voltage retention portion -- note that although Komai’s through electrode which electrically couples various wiring layers is capable of transmitting, the recitation calling for, “… transmits the electric charge transferred …” constitutes a functional language and if the prior art structure is capable of performing the intended function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967) – wherein the charge/voltage retention portion is provided ¶[0348]) between the wiring layer formation surface of the first semiconductor substrate and the wiring layer formation surface of the second semiconductor substrate.
Furthermore, the recitation calling for, “… the charge/voltage retention portion is formed after the front surface side of the first semiconductor substrate is joined to the back surface side of the second semiconductor substrate” constitutes product-by-process and does not distinguish over Komai regardless of the recited sequence since claims are, irrespective of the particular order, directed to the product per se. See also In re Hirao, 190 USPQ 15 at 17 (footnote 3).
Re claim 2, Komai discloses wherein the first semiconductor substrate further includes a light blocking film (element 461, Fig. 18) formed with a metallic wiring line that is part of the wiring layer formation surface of the first semiconductor substrate. 
Re claim 3, Komai discloses wherein the first semiconductor substrate further includes a charge-voltage conversion portion (element 57, Fig. 4) that generates the voltage corresponding to the electric charge, and the charge/voltage retention portion of the second semiconductor substrate holds the voltage converted by the charge-voltage conversion portion. Note that element 57, similar to Applicant’s invention, is an amplification portion capable of achieving the recited function.
Re claim 4, Komai discloses wherein a cross-sectional diameter of the through electrode (element 152 and 105, Figs. 6 and 24 respectively) at a junction plane between the first semiconductor substrate and the second semiconductor substrate is the same as a cross-sectional diameter of a portion penetrating the second semiconductor substrate (Figs. 6 and 24). 
Re claim 5, Komai discloses wherein, in a pixel region, the first semiconductor substrate and the second semiconductor substrate are electrically connected only by a plurality of through electrodes. 
Re claim 6, Komai discloses wherein a metallic wiring line of the wiring layer formation surface of the first semiconductor substrate includes tungsten (¶¶[0338 and 0344 and 0345]). 
Re claim 20, Komai discloses the first semiconductor substrate further includes an on-chip lens (element 16).
Allowable Subject Matter
6.	Claims 7 and 9-13 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The cited Komai reference discloses the method for manufacturing the solid-state imaging device including the steps of forming a photoelectric conversion portion and a transfer transistor in a first semiconductor substrate … forming a charge/voltage retention portion followed by the step of bonding a front surface side as a wiring formation surface of the first semiconductor substrate to a back surface side of a second semiconductor substrate. However, claim 7 requires the step of forming a charge/voltage retention portion after the step of bonding.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2013/0112849 to Shimotsusa, teaches a semiconductor substrate including a photoelectric conversion that photoelectrically converts incident light; and a transfer transistor that transfers an electric charge of the photoelectric conversion portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893